WENTWORTH, Judge.
Claimant appeals a workers’ compensation order wherein his request for alternative housing arrangements was denied. We affirm the order appealed.
Claimant was rendered paraplegic as the result of an industrial accident, and his confinement to a wheelchair prohibited him from returning to his prior residence. A claim was made for “suitable housing;” employer/carrier has obtained rental housing for claimant, and has agreed to make such modifications as are required to make the residence wheelchair-accessible. Employer/carrier may thereby fulfill its obligation, in the circumstances of this case, of providing a wheelchair-accessible environment for claimant. See generally Peace River Electric Corp. v. Choate, 417 So.2d 831 (Fla. 1st DCA 1982).
The order appealed is affirmed.
McCORD and BOOTH, JJ., concur.